In re: The State of Louisiana and Sidney D. Torres, Jr., Clerk of Court applying for writs of certiorari, prohibition and mandamus.
Granted with stay order. (See Order).
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Richard H. Gauthier, Judge of the Twenty-Fifth Judicial District Court for the Parish of St. Bernard, to transmit to the Supreme Court of Louisiana, on or before the thirtieth day of, March, 1972, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relators herein, to the end that the validity of said proceedings may be ascertained.
It is 'further ordered that the aforesaid Judge of said. Court and the respondents through counsel shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relators should not be granted. . - ■
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relators in said 25th Judicial District Court shall be stayed and suspended.